DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11 have been cancelled and Claims 12-31 have been added; therefore, Claims 12-31 are currently pending in application 16/471,856.

Claim – Objections
The following claims raise an objection based on the following informalities:
Independent Claim 12, discloses: “dynamically displaying on a graphical user interface a list of natural hazard events to be selected by a user, the list of natural natural hazard events including a seismic-related natural hazard event and a weather-related natural hazard event”.
Grammatical correction is requested to remove the double use of the word “natural”.

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-31 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 12-31 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 12-31 are directed toward a process (method).  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 12-31 are directed toward the judicial exception of an abstract idea.  Independent claims 12, 17 and 25 are directed specifically to the abstract idea of identifying and prioritizing utility services infrastructure assets potentially impacted by a natural hazard event.  
Regarding independent claims 12, 17 and 25, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A method of identifying and prioritizing utility services infrastructure assets potentially impacted by a natural hazard event, the method comprising: 
dynamically displaying on a graphical user interface a list of natural hazard events to be selected by a user, the list of natural hazard events including a seismic-related natural hazard event and a weather-related natural hazard event; 
querying, over a network, a first and a second data base, the first data base containing natural hazard event information corresponding to a selected natural hazard event and a service territory, the second data base containing [and] utility services infrastructure assets information for the selected service territory; 
dynamically displaying on a graphical user interface, using said information, a map of the selected service territory, the map containing virtual representations of the utility services infrastructure assets and a magnitude of the selected natural hazard event in relation to the utility services infrastructure assets, the virtual representation of the magnitude of the selected natural hazard event including a gradient; 
dynamically generating, using one or more predetermined rules, a prioritized list of the utility services infrastructure assets to be inspected within the selected service territory, at least one of the predetermined rules including { 1958157;2}2a likelihood of damage and another of the predetermined rules including a consequence severity corresponding to public health, public safety, or public health and safety; 
dynamically generating user-defined lines on the map, the user-defined lines defining a polygonal-shaped area of interest within the selected service territory; 
dynamically displaying a portion of the map lying within the polygonal-shaped area of interest; and 
electronically notifying, over the network, a predetermined list of users corresponding to the selected service territory, the notifying occurring when a magnitude of the selected natural hazard event is at least as great as a predetermined magnitude threshold.  

As the underlined claim limitations above demonstrate, independent claims 12, 17 and 25 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind possibly with the use of pen and paper (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 13-16, 18-24, and 26-31 provide further details to the abstract idea of claims 12, 17 and 25 regarding the received data, therefore, these claims include mathematical concepts, mental processes, and certain methods of organizing human activities for similar reasons provided above for claims 12, 17 and 25. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   Dependent claims 13-16, 18-24, and 26-31 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 12-31 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “graphical user interface”, a “network”, a “first database”, a “second database”, and “electronically notifying, over the network”. However, these limitations are not 
Dependent claims 13-16, 18-24, and 26-31 merely recite further additional embellishments of the abstract idea of independent claims 12, 17 and 25 respectively, but these features only serve to further limit the abstract idea of independent claims 12, 17 and 25; however, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 12-31 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mathai et al. (US 2011/0218828 A1).
As per independent Claim 12, Mathai discloses a method of identifying and prioritizing utility services infrastructure assets potentially impacted by a natural hazard event (See at least Para 0006, "a system including a spatial database and a data warehouse that combines real-time meteorological and catastrophe data with insurance risk data in order to provide an aggregation of total risk for a portfolio as affected by weather events"; See at least Para 0009 "a method of generating integrated data event reports comprising the steps of loading insurer portfolio data with geographic sites into a spatial database, feeding boundary data into the spatial database, using an impact tool to determine which of 
dynamically displaying on a graphical user interface a list of natural hazard events to be selected by a user, the list of natural hazard events including a seismic-related natural hazard event and a weather-related natural hazard event  (See at least Figs. 3 - 4; Ref. 101 - "Layer control area” - "Wild Fires"; and Para 0008-0012); 
querying, over a network, a first and a second data base, the first data base containing natural hazard event information corresponding to a selected natural hazard event and a service territory, the second data base containing utility services infrastructure assets information for the selected service territory (See at least Fig. 1 Ref. 5, and Para 0045, “weather data 5 is loaded into the spatial database tables 60... a weather service server 5, for example from Harvard Design & Mapping, may provide weather related data, such as severe history (tornado, hail and wind gust), earthquakes, wildfires, hurricanes, and precipitation data in a geospatial form. The weather service 5 collects weather data from various locations and transforms it into polygons. All the weather data 5 is pushed into tables of the spatial database 60 on a periodic or real-time basis"); 
dynamically displaying on a graphical user interface, using said information, a map of the selected service territory, the map containing virtual representations of the utility services infrastructure assets and a magnitude of the selected natural hazard event in relation to the utility services infrastructure assets, the virtual representation of the magnitude of the selected natural hazard event including a gradient (See at least Fig. 8 and 9, and Para 0043, "if viewing a tornado (see FIGS. 8, 9), since it is a small event, the user might zoom-in from an entire U.S. map view to a state or county view. For a larger weather event, such as a hurricane (see FIGS. 10, 11), a large area or regional view can be selected. A user can convert the graphical map to satellite imagery via the mapping engine 20. The user can also choose many other features and layers to be 
dynamically generating, using one or more predetermined rules, a prioritized list of the utility services infrastructure assets to be inspected within the selected service territory (See at least Fig. 9, Para 0046-0047, “The reporting engine 95 connects to the data warehouse 30 to display the affected sites 75"), at least one of the predetermined rules including { 1958157;2}2a likelihood of damage and another of the predetermined rules including a consequence severity corresponding to public health, public safety, or public health and safety (See at least 0046-0047 and 0064); 
dynamically generating user-defined lines on the map, the user-defined lines defining a polygonal-shaped area of interest within the selected service territory; dynamically displaying a portion of the map lying within the polygonal-shaped area of interest (See at least Figs. 4 – 11 and Para 0058-0059, "in the map area 100 of FIG. 8 the polygons 131-137 are depicted ... as this view has been zoomed in to depict a smaller area."); and 
electronically notifying, over the network, a predetermined list of users corresponding to the selected service territory, the notifying occurring when a magnitude of the selected natural hazard event is at least as great as a predetermined magnitude threshold (See at least Fig.1, and Para 0044, “The ANS 50 can deliver the report by email or to an end user device such as a Personal Digital Assistant, cellular phone, computer and/or printer or pager 52 such as via the Internet or to the insurer's PC 12”).  
As per Claim 13, Mathai discloses querying, over the network, a database containing non-utility services structures located within the selected service territory; and dynamically displaying on the map virtual representations of the non-utility services structures (See at least Figs. 4 – 11 and Para 0058-0059).  
As per Claim 14, Mathai discloses the gradient comprising a ground velocity and a blasting standard (See at least Fig. 8 and 9, Para 0008-0012 and 0043). {1958157;2)3  
As per Claim 15, Mathai discloses dynamically displaying on the graphical user interface the prioritized list of the utility services infrastructure assets to be inspected within the polygonal- shaped area of interest (See at least Figs. 3-11, Para 0006-0012, and Para 0015-0017, Reporting of portfolio points affected by event).  
As per Claim 16, Mathai discloses dynamically updating the prioritized list as inspections are performed (See at least Figs. 3-11, Para 0006-0012, and Para 0015-0017, Reporting can be real-time as data changes).
As per independent Claim 17, Mathai discloses a method of identifying and prioritizing utility services infrastructure assets potentially impacted by a natural hazard event (See at least Para 0006, "a system including a spatial database and a data warehouse that combines real-time meteorological and catastrophe data with insurance risk data in order to provide an aggregation of total risk for a portfolio as affected by weather events"; See at least Para 0009 "a method of generating integrated data event reports comprising the steps of loading insurer portfolio data with geographic sites into a spatial database, feeding boundary data into the spatial database, using an impact tool to determine which of the geographic sites have been affected by the boundary data and generating a report of the affected geographic sites that identifies risk areas based on the insurer portfolio data"), the method comprising: 
querying, over a network, a first and a second data base, the first data base containing natural hazard event information corresponding to a selected natural hazard event and a service territory  (See at least Fig. 1 Ref. 5, and Para 0045, “weather data 5 is loaded into the spatial database tables 60... a weather service server 5, for example from Harvard Design & Mapping, may provide weather related data, such as severe history (tornado, hail and wind gust), earthquakes, wildfires, hurricanes, and precipitation data in a geospatial form. The weather service 5 collects weather data from various locations and transforms it into polygons. All the weather data 5 is pushed into tables of the spatial database 60 on a periodic or real-time basis"), the second data base containing utility services infrastructure assets information for the selected 
dynamically displaying on a graphical user interface, using said information, a map of the selected service territory, the map containing virtual representations of the utility services infrastructure assets and a magnitude of the natural hazard event in relation to the utility services infrastructure assets, the virtual representation of the magnitude of the natural hazard event includes a gradient (See at least Fig. 8 and 9, and Para 0043, "if viewing a tornado (see FIGS. 8, 9), since it is a small event, the user might zoom-in from an entire U.S. map view to a state or county view. For a larger weather event, such as a hurricane (see FIGS. 10, 11), a large area or regional view can be selected. A user can convert the graphical map to satellite imagery via the mapping engine 20. The user can also choose many other features and layers to be displayed including major highways, cities and site numbers to add to the maps using the features of the mapping engine 20"); and 
dynamically generating, using one or more predetermined rules, a prioritized list of the utility services infrastructure assets to be inspected within the {1958157;2}4selected service territory (See at least Fig. 9, Para 0046-0047, “The reporting engine 95 connects to the data warehouse 30 to display the affected sites 75"), at least one of the predetermined rules including a likelihood of damage and another of the predetermined rules including a consequence severity corresponding to public health, public safety, or public health and safety (See at least 0046-0047 and 0064).  
As per Claim 18, Mathai discloses querying, over the network, a database containing non-utility services structures located within the selected service territory; and dynamically displaying on the map virtual representations of the non-utility services structures (See at least Fig. 8 and 9, and Para 0043-0047).  
As per Claim 19, Mathai discloses dynamically generating user-defined lines on the map, the user-defined lines defining a polygonal-shaped area of interest within the selected service territory; dynamically displaying a portion of the map lying within the polygonal-shaped area (See at least Figs. 4 – 11 and Para 0058-0059).  

As per Claim 20, Mathai discloses dynamically displaying on the graphical user interface a list of natural hazard events to be selected, the list of natural hazard events including a seismic- related natural hazard event and a weather-related natural hazard event (See at least Figs. 3-11, and Para 0008-0012).
As per Claim 21, Mathai discloses electronically notifying, over the network, a predetermined list of users corresponding to the selected service territory, the notifying occurring when a magnitude of the selected natural hazard event is at least as great as a predetermined magnitude threshold (See at least Fig.1, and Para 0044).  
As per Claim 22, Mathai discloses the gradient comprising a ground velocity and a blasting standard (See at least Fig. 8 and 9, and Para 0043).  
As per Claim 23, Mathai discloses dynamically displaying on the graphical user interface the prioritized list of the utility services infrastructure assets to be inspected within the polygonal- shaped area of interest (See at least Figs. 3-11, Para 0006-0012, and Para 0015-0017, Reporting of portfolio points affected by event).  
As per Claim 24, Mathai discloses dynamically updating the prioritized list as inspections are performed (See at least Figs. 3-11, Para 0006-0012, and Para 0015-0017, Reporting can be real-time as data changes).
As per independent Claim 25, Mathai discloses a method of identifying and prioritizing utility services infrastructure assets potentially impacted by a natural hazard event (See at least Para 0006, "a system including a spatial database and a data warehouse that combines real-time meteorological and catastrophe data with insurance risk data in order to provide an aggregation of total risk for a portfolio as affected by weather events"; See at least Para 0009 "a method of generating integrated data event reports comprising the steps of loading insurer portfolio data with geographic sites into a spatial database, feeding boundary data into the spatial database, using an impact tool to determine which of 
dynamically displaying on a graphical user interface a list of natural hazard events to be selected by a user, the list of natural hazard events including a seismic-related natural hazard event and a weather-related natural hazard event (See at least Figs. 3 - 4; Ref. 101 - "Layer control area” - "Wild Fires"); 
querying, over a network, a first and a second data base, the first data base containing natural hazard event information corresponding to a selected natural hazard event and a service territory, the second data base containing utility services infrastructure assets information for the selected service territory (See at least Fig. 1 Ref. 5, and Para 0045, “weather data 5 is loaded into the spatial database tables 60... a weather service server 5, for example from Harvard Design & Mapping, may provide weather related data, such as severe history (tornado, hail and wind gust), earthquakes, wildfires, hurricanes, and precipitation data in a geospatial form. The weather service 5 collects weather data from various locations and transforms it into polygons. All the weather data 5 is pushed into tables of the spatial database 60 on a periodic or real-time basis");  
dynamically displaying on a graphical user interface, using said information, a map of the selected service territory, the map containing virtual representations of the utility services infrastructure assets and a magnitude of the natural hazard event in relation to the utility services infrastructure assets, the virtual representation of the magnitude of the natural hazard event including a gradient (See at least Fig. 8 and 9, and Para 0043, "if viewing a tornado (see FIGS. 8, 9), since it is a small event, the user might zoom-in from an entire U.S. map view to a state or county view. For a larger weather event, such as a hurricane (see FIGS. 10, 11), a large area or regional view can be selected. A user can convert the graphical map to satellite imagery via the mapping engine 20. The user can also choose many other features and layers to be 
dynamically generating, using one or more predetermined rules, a prioritized list of the utility services infrastructure assets to be inspected within the selected service territory (See at least Fig. 9, Para 0046-0047, “The reporting engine 95 connects to the data warehouse 30 to display the affected sites 75"); 
dynamically generating user-defined lines on the map, the user-defined lines defining a polygonal-shaped area of interest within the selected service territory; and {1958157;2}7dynamically displaying that portion of the map lying within the polygonal-shaped area (See at least Figs. 4 – 11 and Para 0058-0059, "in the map area 100 of FIG. 8 the polygons 131-137 are depicted ... as this view has been zoomed in to depict a smaller area.").  
As per Claim 26, Mathai discloses querying, over the network, a database containing non-utility services structures located within the geographical region; and dynamically displaying on the map virtual representations of the non-utility services structures (See at least Figs. 4 – 11 and Para 0058-0059).   
As per Claim 27, Mathai discloses electronically notifying, over the network, a predetermined list of users corresponding to the selected service territory, the notifying occurring when a magnitude of the selected natural hazard event is at least as great as a predetermined magnitude threshold (See at least Fig.1, and Para 0044, “The ANS 50 can deliver the report by email or to an end user device such as a Personal Digital Assistant, cellular phone, computer and/or printer or pager 52 such as via the Internet or to the insurer's PC 12”).  
As per Claim 28, Mathai discloses wherein one of the predetermined rules includes a likelihood of damage and another of the predetermined rules includes a consequence severity corresponding to public health, public safety, or public health and safety (See at least 0046-0047 and 0064).  
As per Claim 29, Mathai discloses the gradient comprising a ground velocity and a blasting standard (See at least Fig. 8 and 9, Para 0008-0012, and Para 0043).  
As per Claim 30, Mathai discloses dynamically displaying on the graphical user interface the prioritized list of the utility services infrastructure assets to be inspected within the polygonal- shaped area of interest (See at least Figs. 3-11, Para 0006-0012, and Para 0015-0017, Reporting of portfolio points affected by event).  
As per Claim 31, Mathai discloses dynamically updating the prioritized list as inspections are performed (See at least Figs. 3-11, Para 0006-0012, and Para 0015-0017, Reporting can be real-time as data changes).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 30, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629